Court of Appeals
                      First District of Texas
                            BILL OF COSTS

                             No. 01-12-00052-CV

                              Bauer-Pileco, Inc.

                                     v.

                       Harris County Appraisal District

         NO. 1124702 IN THE 125TH DISTRICT COURT OF HARRIS COUNTY



TYPE OF FEE      CHARGES         PAID/DUE                 STATUS    PAID BY
E-TXGOV FEE        $5.00         10/11/2013               E-PAID     APE
   MT FEE         $10.00         10/11/2013               E-PAID     APE
E-TXGOV FEE        $5.00         10/11/2013               E-PAID     APE
E-TXGOV FEE        $5.00         10/04/2013               E-PAID     ANT
   MT FEE         $15.00         09/19/2013               E-PAID     APE
E-TXGOV FEE        $5.00         09/19/2013               E-PAID     APE
E-TXGOV FEE        $5.00         09/18/2013               E-FILED    ADL
   MT FEE         $15.00         09/18/2013               E-FILED    ADL
E-TXGOV FEE        $5.00         08/23/2013               E-PAID     APE
   MT FEE         $10.00         08/23/2013               E-PAID     APE
   MT FEE         $10.00         11/01/2012               E-PAID     APE
E-TXGOV FEE        $5.00         11/01/2012               E-PAID     APE
E-TXGOV FEE        $5.00         09/26/2012               E-PAID     ANT
   MT FEE         $10.00         08/21/2012               E-PAID     ANT
E-TXGOV FEE        $4.00         08/21/2012               E-PAID     ANT
E-TXGOV FEE        $4.00         08/11/2012               E-PAID     APE
   MT FEE         $10.00         08/02/2012               E-PAID     APE
E-TXGOV FEE        $4.00         08/02/2012               E-PAID     APE
E-TXGOV FEE        $4.00         06/26/2012               E-PAID     APE
     MT FEE                  $10.00            06/26/2012               E-PAID                   APE
 MEDIATION FEE               $10.00            05/30/2012               E-PAID                   APE
SUPP CLK RECORD              $92.00            05/10/2012                PAID                    APE
  E-TXGOV FEE                $10.00            03/27/2012               E-PAID                   ANT
  CLK RECORD                 $236.00           03/05/2012                PAID                    ANT
  RPT RECORD                 $270.00           02/21/2012                PAID                    ANT
     FILING                  $175.00           01/31/2012                PAID                    ANT

   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                      $939.00.

                    Court costs in this case have been taxed in this Court’s judgment

          I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
 certify that this is a true statement of the costs of appeal in this case.

                                                          IN TESTIMONY WHEREOF, witness my
                                                          hand and the seal of the Court of Appeals for the
                                                          First District of Texas, this August 21, 2015.